DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 10-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claims is unclear because the preamble recites a faux outlet; however, the body of the claims recite structure of the faux outlet attached to an outer surface of a wall which renders the scope of the claims unclear due to a wall not being part of a faux outlet.  In particular, it is unclear how an outer surface of a wall can be part of a faux outlet.  For purposes of examination, the claims will be treated as directed to the faux outlet capable of being attached to a wall.  However, clarification of the scope of the claims is required.
Regarding claim 1, “the pins” lack antecedent basis.

Regarding claim 5, “the planar surface attached to the outer surface of the wall” lacks antecedent basis.
Regarding claim 10, “the outer surface” lacks antecedent basis.
Regarding claim 11-13, the claims recite a faux socket of claim 10; however, the parent claim is directed to a faux outlet and thus the claims are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,083,314 to Garvin.
Regarding claim 1, Garvin discloses a faux outlet comprising a body (10) capable of being attached to an outer surface (38) of a wall (14), comprising a plurality of planar surfaces (20, 22, 24, 26, 28, 30, 36), one or more faux sockets (76) disposed on at least one of the plurality of 
Regarding claim 2, Garvin further discloses the body comprising a front surface (20), a back surface (22) opposite the front surface (20), a top surface (24), a bottom surface (26) opposite the top surface (24), a right side surface (30) and a left side surface (28) opposite the right side surface (30), wherein the top surface (24), bottom surface (26), left side surface (28) and right side surface (30) form a rectangular prism (Fig 1).
Regarding claim 3, as best understood, Garvin further teaches the back surface (22) capable of being attached to an outer surface (38) of the wall (14) since it has the structure as recited.
Regarding claim 5, as best understood, Garvin discloses openings of each faux socket disposed upon front surface (20) of the body which is opposite from planar back surface (22) which can be attached to outer surface (38) of wall (14) since it has the structure as recited.
Regarding claim 10, Garvin disclose a faux outlet comprising a faceplate (20, 64) disposed on an enclosure (16) adapted to be attached to the outer surface of a wall or floor (intended use), one or more faux sockets (76), wherein each faux socket comprises at least two openings configured to receive pins of a power plug, wherein the faux sockets are configured to prevent reception and transmission of electrical power (col. 4, ll. 15-20).
Regarding claim 11, Garvin further discloses wherein the faux socket (76) is integral with the faceplate (64) (Fig 1).
Regarding claim 12, Garvin further discloses wherein the faux socket is removably attached to the faceplate (20) (Fig 1).

Claim(s) 10, 13, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,504,103 to Woedl.
Regarding claim 10, Woedl discloses a faux outlet comprising a faceplate (22) disposed on an enclosure (60) adapted to be attached to the outer surface of a wall or floor (10), one or more faux sockets (24), wherein each faux socket comprises at least two openings configured to receive pins of a power plug, wherein the faux sockets are configured to prevent reception and transmission of electrical power (col. 4, ll. 43-50).
Regarding claim 13, Woedl discloses the faux socket of claim 10 and further discloses wherein the faceplate further comprises one or more openings accommodating one or more actual sockets (24) capable of conducting electricity (col. 4, ll. 62-67).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvin in view of US Patent No. 8,967,562 to Bileth.
Regarding claim 6, Garvin teaches the outlet of claim 1 but does not teach at least one of the plurality of the planar surfaces to be magnetized.  Bileth discloses a mountable holder (Fig 2) and in particular discloses planar surfaces of the holder to be magnetized in order for mounting (col. 1, ll. 45-50).  One of ordinary skill in the art would have found it obvious to substitute the mounting means of Bilth with a magnetic means by magnetizing a surface of Garvin as suggested by Bileth in order to facilitate mounting since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant argues that there is support for the limitation “wherein the faux sockets cannot receive and cannot supply power”.  However, this limitation is not in the claims and the rejection under 35 USC 112, first paragraph is regarding the claimed limitation “faux sockets are configured to prevent reception of electricity and transmission of electricity.”
Applicant further argues that none of the prior art references mount the body outside a wall surface.  However, since the claims are only directed to a faux outlet, it is believed that as long as the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735